F I L E D
                                                                          United States Court of Appeals
                                                                                  Tenth Circuit
                         UNITED STATES COURT OF APPEALS
                                                                                  DEC 18 2002
                                    TENTH CIRCUIT
                                                                             PATRICK FISHER
                                                                                          Clerk

 UNITED STATES OF AMERICA,

           Plaintiff-Appellee,
 v.                                                            No. 02-5018
 STEVEN LYNN MANN,                                       (D.C. No. 01-CR-18-C)
                                                              (N.D. Okla.)
           Defendant-Appellant.



                                 ORDER AND JUDGMENT*


Before EBEL, BALDOCK, and KELLY, Circuit Judges.


       Defendant Steven Lynn Mann appeals his conviction and life sentence, arguing the

district court erred by (1) not suppressing evidence arising out of three searches; (2)

admitting into evidence a videotape showing him manufacturing methamphetamine and

exchanging methamphetamine for sex; (3) permitting a Drug Enforcement Agency agent

to extrapolate the total amount of methamphetamine Mann could have manufactured

based solely on witnesses’ testimony about pseudoephedrine sold to Mann; (4) failing to

remedy the Government’s pretrial misrepresentation that it had offered no promises or


       *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
inducements to Government witnesses; and (5) sentencing Mann to a disproportionate

sentence as compared to his co-conspirators. We have jurisdiction pursuant to 28 U.S.C.

§ 1291.

       The parties to this case are familiar with its facts and procedural history, and we

will not repeat them here. When reviewing a district court’s denial of a motion to

suppress, we accept the district court’s factual findings unless clearly erroneous. United

States v. Price, 265 F.3d 1097, 1104 (10th Cir. 2001). We review de novo the legal

question of whether the officers conducting the searches complied with the Fourth

Amendment. Id. We review the trial court’s rulings on the admission of evidence,

including expert testimony, for an abuse of discretion. See United States v. Velarde, 214

F.3d 1204, 1208 (10th Cir. 2000) (expert testimony); United States v. Simpson, 152 F.3d

1241, 1248 (10th Cir. 1998) (evidence generally). We review de novo a claim that the

Government failed to disclose exculpatory evidence. United States v. Molina, 75 F.3d

600, 602 (10th Cir. 1996). We review for an abuse of discretion Mann’s claim the district

court sentenced him to a disparately harsh sentence. United States v. Allen, 24 F.3d

1180, 1188 (10th Cir. 1994). After reviewing the record and the briefs, and hearing oral




                                             2
argument, we find no reversible error.

      AFFIRMED.

                                         Entered for the Court,



                                         Bobby R. Baldock
                                         Circuit Judge




                                           3